In an action to recover damages for personal injuries, defendant Great Gilder-sleeves North, Inc., appeals from an order of the Supreme Court, Orange County (Green, J.), dated April 24, 1984, which granted what was, in effect, plaintiff’s second renewal motion to vacate his default in serving a reply to defendant Great Gildersleeves North, Inc.’s counterclaim to recover for property damage.
Order affirmed, without costs or disbursements, on condition that within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry, plaintiff personally pays the sum of $250 to appellant. In the event the condition is not complied with, order reversed, with costs, and motion denied.
Special Term did not abuse its discretion in allowing plaintiff to serve a late reply. Because the motions involved were actually motions to renew, the fact that they were not made within the time for taking an appeal from the original order is not determinative where, as here, there is no basis for applying the doctrine of laches (see, Siegel, NY Prac § 254). Moreover, we find that sufficient new facts were presented on the second renewal motion to warrant the court’s decision.
However, because of the initial default, the interest of justice will best be served by imposing upon plaintiff a sanction of $250. Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.